        Case 6:21-cv-00027-ADA Document 17-1 Filed 07/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


       BCS SOFTWARE, LLC,

              Plaintiff                                     Case No. 6:21-cv-0027-ADA
       v.

       CODELATHE TECHNOLOGIES,                              LAMKIN DECL ISO
       INC.

              Defendant




    DECLARATION OF RACHAEL D. LAMKIN IN SUPPORT OF CODELATHE’S

                                            RESPONSE



I, Rachael D. Lamkin, declare as follows:

       1.     I am lead counsel of record for Defendant CodeLathe Technologies.

       2.     I was admitted to this matter pro hac vice on February 5, 2021.

       3.     I am an attorney licensed to practice law in all state and federal courts in

California, the Eastern District of Texas, Colorado District Court, the Court of International

Trade, the International Trade Commission, and the Federal Circuit Court of Appeals.

       4.     I have personal knowledge of all facts attested to herein.

       5.     Attached as Exhibit A is a true and correct copy of an email discussion between

myself and Mr. Garteiser.

       6.     Attached as Exhibit B is a true and correct copy of a document filed with the Texas

Department of Corporations. Mr. Ray Mort signed the document as the General Counsel of BCS



                                                                                                1
       Case 6:21-cv-00027-ADA Document 17-1 Filed 07/09/21 Page 2 of 2




Software.

      Signed on this day, July 9, 2021, under penalty of perjury in Sausalito, California.




                                                    ___________________________
                                                    Rachael D. Lamkin




                                                                                             2
